(xeokge Bose Smith, Justice. The Highway Commission brought this condemnation suit to acquire 1.78 acres as a right of way for Interstate 40 across the appellees’ 320-acre farm. The jury fixed the landowners’ compensation at $5,500.00. The Commission, in seeking a new trial, insists that there was no substantial evidence to support the amount of the verdict. We find it necessary to discuss only the testimony of the witness Lloyd Pearce, a real estate expert, who testified for the landowners. On direct examination Pearce valued the 320 acres at $109,275 immediately before the taking and at $103,725 immediately after the taking — a difference of $5,550, which slightly exceeds the amount of the jury’s award. As a qualified, expert who had familiarized himself with the property, Pearce was properly permitted to state his opinion without first enumerating the facts upon which it was based. Arkansas State Highway Commn. v. Johns, 236 Ark. 585, 367 S.W. 2d 436 (1963). Counsel for the Highway Commission might then have shown by cross-examinalion tlmt Pearce had no substantial basis for his opinion. In fact, however, counsel did not pursue that course, their cross-examination being confined principally to a few questions about comparable sales in the vicinity. After the construction of the highway 25 acres in the southwest corner of the appellees’ land will be on the unprotected side of a levee. The principal landowner, Lyman Dixon, testified that those acres will have no value in the future, because the levee will completely cut off his access to that part of the farm. In this court the Commission insists that the 25 acre-tract cannot properly be assigned no value whatever. On that premise it is argued that Pearce’s valuation after the taking cannot be regarded as substantial evidence, because, it is said, he too assigned no “after” value to the unprotected 25 acres. That argument misconstrues Pearce’s testimony. Before the taking the 25 acres outside the levee were accessible, by means of a ramp. Of the 25 acres, 10.3 acres were in cultivation and 14.7 acres were in woods. Pearce, in arriving at his “before” value, used the following figures, later rounding off the total to $109,-275.00: 295 acres at $350 an acre $ 103,250.00 10.3 acres at $300 an acre 3.090.00 14.7 acres at $200 an acre 2.940.00 Total “before” value $ 109,280.00 If Pearce had actually assigned no value at all to the 25 unprotected acres after the taking, as the Commission suggests, then according to Pearce the landowners’ total damage would have been as follows: 1.78 acres taken, at $350 an acre $ 623.00 10.3 acres isolated, at $300 an acre 3,090.00 14.7 acres isolated, at $200 an acre 2,940.00 Landowners’ total damage $ 6,653.00 In fact, as we have already said, Pearce fixed the landowners’ total damage at only $5,550.00. lienee even upon .the Commission’s theory he assigned a value of $1,103.00 ($6,653.00 minus $5,550.00) to the unprotected 25-acre tract after the taking. We have no basis fox-saying that such an “after” valuation of the 25 acres is wholly without foundation. To the contrary, the Commission’s own expert witness, Zack Mashburn, in arriving at his “before” value of the unprotected tract, said that he threw in the 15 wooded acres “as nothing, because I don’t think it would be worth anything on the market.” Upon the record as a whole we find Pearce’s testimony to constitute substantial evidence adequate in itself to sustain the amount of the verdict. Affirmed. Jones, J., concurs.